NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              APR 29 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

STEPHEN YAGMAN,                                  No. 12-57063

              Petitioner - Appellee,             D.C. No. 2:10-cv-05860-SVW-
                                                 CW
  v.

LINDA THOMAS,                                    MEMORANDUM*

              Respondent - Appellant.



STEPHEN YAGMAN,                                  No. 12-57172

              Petitioner - Appellant,            D.C. No. 2:10-cv-05860-SVW-
                                                 CW
  v.

LINDA THOMAS,

              Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                      Argued and Submitted February 4, 2015
                               Pasadena, California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: KLEINFELD and NGUYEN, Circuit Judges, and CARR, Senior District
Judge.**


         Linda Thomas appeals a district court order granting Stephen Yagman’s

§ 2241 habeas corpus petition. The district court found that the Bureau of Prisons

violated Yagman’s due process rights in a prison disciplinary hearing. Thomas

argues that the case was moot when decided because the disciplinary hearing had

been vacated and the record expunged before the district court entered its final

order.



         The case became moot when the Bureau of Prisons vacated the disciplinary

proceedings, because there was no further relief that could have been given to

Yagman. Though Yagman was still on supervised release at the time the district

court issued its order, the expunged discipline record could not have affected his

custody, had supervised release been revoked, nor could the expunged discipline

record have had other adverse consequences.




         **
             The Honorable James G. Carr, Senior District Judge for the U.S.
District Court for the Northern District of Ohio, sitting by designation.

                                          2
      Significantly, the Bureau of Prisons vacated the disciplinary proceedings

before the district court issued its order. Although the Bureau of Prisons vacated

the disciplinary proceedings in response to the magistrate judge’s report and

recommendation, the magistrate judge’s report and recommendation was not a

final disposition on the matter. See Schur v. L.A. Weight Loss Centers, Inc., 577
F.3d 752, 760 (7th Cir. 2009). The case could not become moot by virtue of the

magistrate judge’s report and recommendation because that is all it was. The

magistrate judge did not have the power to grant relief to Yagman; she merely had

authority to make a report and recommendation to the district court, which the

district court judge was to review de novo if objection were made. 28 U.S.C.

§ 636(b)(1)(B)&(C). By the time the district court judge reviewed the report and

recommendation, the case was moot.



      Because Yagman’s sentence was not affected and because Yagman faced no

possible collateral consequences, the district court had no jurisdiction to issue its

order. See Wilson v. Terhune, 319 F.3d 477, 479 (9th Cir. 2003). The district

court erred in not dismissing Yagman’s habeas petition as moot. As a result, the

order of the district court must be vacated.




                                           3
      As for Yagman’s cross-appeal, this court lacks jurisdiction over it. Yagman

was not aggrieved by the district court’s order granting him habeas corpus relief.

Consequently, the cross-appeal is dismissed for lack of jurisdiction. See United

States v. Good Samaritan Church, 29 F.3d 487, 488 (9th Cir. 2001).



      VACATED in part and DISMISSED in part.

       Each party shall bear its on costs.




                                             4